Judgment, Supreme Court, New York County (John A.K. Bradley, J.), rendered June 30, 2004, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal sale of a controlled substance in or near school grounds and resisting arrest, and sentencing him, as a second felony offender, to an aggregate term of A1!2 to 9 years, unanimously affirmed.
The Feople made a sufficiently particularized showing of an overriding interest justifying closure of the courtroom during the undercover officer’s testimony (see e.g. People v Lopez, 18 AD3d 233 [2005], lv denied 5 NY3d 807 [2005]). The officer testified that although he was on restricted duty due to an *347injury, he planned, upon his recovery, to resume undercover work in the specific area of defendant’s arrest. He also testified that unapprehended subjects remained at large and that he feared for his safety. Furthermore, the court properly permitted the officer to testify anonymously based on this same showing (see People v Waver, 3 NY3d 748 [2004]). Concur—Buckley, P.J., Friedman, Marlow, Sullivan and Malone, JJ.